Citation Nr: 1532680	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chemical sensitivities, to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for fibromyalgia, to include as due to exposure to environmental hazards while serving in the Gulf War.  

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards while serving in the Gulf War.  

6.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis or chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for a disability manifested by neurological symptoms in the right upper extremity and bilateral lower extremities.

8.  Entitlement to service connection for irritable bowel syndrome, to include as due to exposure to environmental hazards while serving in the Gulf War. 

9.  Entitlement to service connection for bilateral shin splints.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis with snapping syndrome.

13.  Entitlement to an initial evaluation in excess of 10 percent for left elbow degenerative joint disease with surgical scar.

14.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder tendonitis.

15.  Entitlement to an initial evaluation in excess of 10 percent for left cubital tunnel syndrome. 

16.  Entitlement to an initial compensable evaluation for tinea versicolor.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1997 and from December 2003 to March 2005.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2009, July 2009, February 2011, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the matter was subsequently transferred to the RO in Cleveland, Ohio.  

The Veteran was scheduled for a hearing before the Board in April 2015.  However, he did not appear for that hearing, and he has not requested that it be rescheduled or provided good cause.   Under these circumstances, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2014).  

The Board notes that the Veteran was previously represented by a private attorney, David L. Huffman.  However, in a January 2015 letter, he was informed that Mr. Huffman was no longer authorized to represent claimants before VA effective August 8, 2014.  The Veteran was afforded the opportunity to appoint another representative, but to date, he has not responded to the letter or appointed another representative.  As such, the Veteran is currently unrepresented.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran's former representative submitted multiple statements throughout the course of the appeal indicating that outstanding VA Medical Center (VAMC) records were to be uploaded into the Veteran's electronic claims folder.  He specifically cited to records dated from March 2009 to October 2010, records dated in April 2011, records dated from May 2012 to June 2012, and records dated from June 2012 to April 2013.  However, review of the electronic claims folder shows that only records dated from May 2012 to October 2012 have been associated with the record.  Therefore, on remand, all outstanding VA medical records should be obtained. 

Additionally, in a January 2014 rating decision, the RO granted service connection for left cubital tunnel syndrome and assigned a 10 percent evaluation effective from June 10, 2010.  The RO also granted service connection for tinea versicolor and assigned a noncompensable evaluation effective June 10, 2010.  In February 2014, the Veteran filed a notice of disagreement with the assigned evaluations; however, the RO has not yet issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should obtain all outstanding, relevant VA medical records, to specifically include treatment records dated from March 2009 to the present.

2.   The AOJ should issue an SOC addressing the issues of entitlement to a higher initial evaluation for left cubital tunnel syndrome and tinea versicolor.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.  The AOJ should then readjudicate the claims listed as 1-14 on the first page.  

If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




